DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the image forming apparatus and photosensitive member recited by the Applicant in claims 1-7 is not known in the prior art.  As such, the Applicant’s claims are allowed.  The closest prior art is represented by Okuda et al. (US PGP 2016/0187794).  Okuda teaches a photoreceptor wherein the charge generating layer and the charge transport layer have a region at the periphery of the photoconductor which corresponds to the Applicant’s region Z that his lower in height than the interior region, which corresponds to the Applciant’s region X (see Figures 1A and 1B of Okuda).  However, Figures 1A and 1B make it clear that the thickness of the peripheral region is not smaller than the thickness of the interior region.  As such, even though Okuda teaches that the peripheral region has a lower height than the interior region the thickness is not necessarily smaller.  In fact, in Figure 1B the peripheral region has a greater thickness than the interior region, is the opposite configuration of what the Applicant has claimed.  JP 61-151665 teaches a photoreceptor comprising the thickness of the charge generating layer is varied (Abstract).  Specifically, the thickness of the charge generating layer is taught to be lower in the central region than at either end (Abstract).  However, JP 61-151665 does not teach a Z region wherein the thickness of region Z1 is smaller than region X5.  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150.  The examiner can normally be reached on 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        06/04/2021